 


110 HR 4470 IH: To suspend temporarily the duty on certain acrylic synthetic staple fiber.
U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4470 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2007 
Mr. Bishop of Georgia (for himself, Mr. Kingston, and Mr. Shuler) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain acrylic synthetic staple fiber. 
 
 
1.Certain acrylic synthetic staple fiber 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902.01.00Acrylic fiber tow (polyacrylonitrile tow) containing by weight a minimum of 92 percent polyacrylonitrile, not more than .01 percent zinc and from 2 to 8 percent water, imported in the form of 1 bundle of crimped product, containing 214,000 filaments (plus or minus 10 percent) and with an average filament decitex of 4.0 to 5.6 decitex (plus or minus 10 percent), and length greater than 2 meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
